DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed July 14, 2022, with respect to the rejection(s) of claim(s) 21-27 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 3GPP TS 24.501 version 15.0.0 Release 15 156 ETSI TS 124 501 V15.0.0 (2018-07).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 24.501 version 15.0.0 Release 15 156 ETSI TS 124 501 V15.0.0 (2018-07) hereinafter “3GPP.”

As to claim 21, 3GPP discloses a User Equipment (UE) (page 222, UE) comprising: transmission and reception circuitry (page 139, radio transceiver); and a controller, wherein the controller is configured to initiate a Protocol Data Unit (PDU) session establishment procedure, in the PDU session establishment procedure (page 177, In order to initiate the UE-requested PDU session establishment procedure, the UE shall create a PDU SESSION 
ESTABLISHMENT REQUEST message, i.e. it is implicit the UE contains a controller otherwise known as a processor to perform the procedure), the transmission and reception circuitry is configured to: transmit, to a core network, a PDU Session Establishment Request message including first information indicating whether a PDU session is requested to be established as a first PDU session in a case of requesting to establish a new PDU session as the first PDU session (page 227, The PDU SESSION ESTABLISHMENT REQUEST message is sent by the UE to the SMF to initiate establishment of a PDU session; PDU session type field when UE requests to establish a new PDU session); and receive, from the core network, a PDU Session Establishment Accept message including second information indicating that the PDU session is established as the first PDU session (page 228, The PDU SESSION ESTABLISHMENT ACCEPT message is sent by the SMF to the UE in response to PDU SESSION ESTABLISHMENT REQUEST message and indicates successful establishment of a PDU session; IE included in PDU ESSEION ESTABLISHMENT ACCEPT message), and the first PDU session is a PDU session for which User Plane (UP) resources are established during transition from 5GMM-IDLE mode to 5GMM-CONNECTED mode (page 134, the purpose of the service request procedure is to change the 5GMM mode from 5GMM-IDLE to 5GMM-CONNECTED mode, and/or to request the establishment of user-plane resources for PDU sessions which are activated without user-plane resources).

As to claim 22, 3GPP further discloses the UE according to claim 21, wherein the controller considers the new PDU session as the first PDU session in a case that the second information is included in the PDU Session Establishment Accept message (page 156, if the UE requests the PDU session type IPv4v6, but the subscription or SMF configuration is limited to IPv4 only or IPv6 only for the requested DNN, the network shall set the PDU session type IE to either "IPv4" or "IPv6" and the 5GSM cause value to #50 "PDU session type IPv4 only allowed", or #51 "PDU session type IPv6 only allowed" in the PDU SESSION ESTABLISHMENT ACCEPT message, respectively. The UE shall not subsequently initiate another UE requested PDU session establishment procedure to the same DNN (or no DNN, if no DNN was indicated by the UE) and the same S-NSSAI (or no S-NSSAI, if no S-NSSAI was indicated by the UE) to obtain a PDU session type different from the one allowed by the network, i.e. the UE knows the new PDU session is allowed upon receipt of Accept message with IE).

As to claim 23, 3GPP further discloses the UE according to claim 21, wherein the controller is further configured to perform a Service request procedure to change from the 5GMM-IDLE mode to the 5GMM-CONNECTED mode (page 35, a service request procedure to transition the UE from 5GMM-IDLE mode to 5GMM-CONNECTED mode).

As to claims 24-26, see similar rejections to claims 21-23, respectively.

As to claim 27, 3GPP discloses a core network (pages 227-228, SMF) comprising: transmission and reception circuitry (pages 227-228, SMF receives and transmits to UE, i.e. implicit there is circuitry to perform this wireless communication); and a controller, wherein the controller is configured to perform a Protocol Data Unit (PDU) session establishment procedure, in the PDU session establishment procedure (page 177, The purpose of the UE-requested PDU session establishment procedure is to establish a new PDU session with a DN or to perform handover of an existing PDU session between 3GPP access and non-3GPP access or to transfer an existing PDN connection in the EPS to the 5GS. If accepted by the network, the PDU session enables exchange of PDUs between the UE and the DN, i.e. it is implicit there is a controller otherwise known as a processor at the SMF to accept the PDU session establishment), the transmission and reception circuitry is configured to: receive, from a User Equipment (UE), a PDU Session Establishment Request message including first information indicating whether a PDU session is requested to be established as a first PDU session in a case of requesting to establish a new PDU session as the first PDU session (page 227, The PDU SESSION ESTABLISHMENT REQUEST message is sent by the UE to the SMF to initiate establishment of a PDU session; PDU session type field when UE requests to establish a new PDU session); and transmit, to the UE, a PDU Session Establishment Accept message including second information indicating that the PDU session is established as the first PDU session  (page 228, The PDU SESSION ESTABLISHMENT ACCEPT message is sent by the SMF to the UE in response to PDU SESSION ESTABLISHMENT REQUEST message and indicates successful establishment of a PDU session; IE included in PDU ESSEION ESTABLISHMENT ACCEPT message), and the first PDU session is a PDU session for which User Plane (UP) resources are established during transition from 5GMM-IDLE mode to 5GMM-CONNECTED mode (page 134, the purpose of the service request procedure is to change the 5GMM mode from 5GMM-IDLE to 5GMM-CONNECTED mode, and/or to request the establishment of user-plane resources for PDU sessions which are activated without user-plane resources).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463